    Case 1:18-cv-07834-JGK-GWG Document 65 Filed 05/07/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEMOS PARNEROS,
                                                18-cv-7834 (JGK)
                        Plaintiff,
                                                ORDER
              - against -

BARNES   &   NOBLE, INC.,

                        Defendant.

JOHN G. KOELTL, District Judge:

     For the reasons stated at today's hearing, the plaintiff's

motion for advanced fees is granted. The plaintiff is entitled

to advanced fees covering 50 percent of his attorneys' fees and

expenses in this case, including fees related to making the

application for advanced fees - or, fees on fees.       Fees for

lawyer time and expenses that predate the defendant's filing of

its counterclaims or that relate to the plaintiff's damages,

however, should not be advanced. The Clerk is directed to close

docket number 41.

SO ORDERED.

Dated:       New York, New York
             May 6, 2019

                                               John G. Koeltl
                                               States District Judge




 USDC SONY
 DOCUMENT
 ELECTRONICALLY FILED
 DOC#
 DATE FlLED:
